Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest the generate an estimate of a first floor height of the structure based upon the collection of image data from an aerial sensor collecting terrain characteristics. Examiners search and consideration yielded the following closest prior art: 
The prior art document titled “Modeling the World from Internet Photo Collections”, see section 6.2 – Moving Between Related Views, teaches the estimation of the size of a set of points in an image while being able to project the points and computing the bounding box of the projections to calculate the area of the bounding box.

The prior art document US20160366348A1, see section 0277, teaches the estimation of the camera height above the floor, however, does not take an exterior photo to determine any heights. 

Further, upon considering the noted IDS documents, US 10,636,209 B1, see abstract, teaches the use of sensor data, including aerial photographs, to analyze three-dimensional infrastructure of buildings, rooftops, and surrounding trees. Prior art document US 2013/0155109 A1, see 0050, teaches the segmentation of images of buildings as well as the comparison of pixels in segmented images and calculating differences in pixel location between points of measurements. Prior art document, US 2014/0301633 A1, see 0064, teaches the analysis of interior imaging to calculate floor heights.

None of the prior art of record, either alone or in combination, fails to teach or suggest the generate an estimate of a first floor height of the structure based upon the collection of image data from an aerial sensor collecting terrain characteristics

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rudolph Vincent can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661